         Case 1:21-cv-05511-GHW Document 1 Filed 06/23/21 Page 1 of 15




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 BENIGNO ARGUDO, on behalf of himself,                          COMPLAINT
 individually, and on behalf of all others similarly-
 situated,                                                      Docket No.: 21-cv-5511

                          Plaintiff,                            Jury Trial Demanded

            -against-

 RUGO, LLC d/b/a PORTOFINO RESTAURANT and
 MARIO RUGOVA, individually,

                          Defendants.



       BENIGNO ARGUDO (“Plaintiff”), on behalf of himself, individually, and on behalf of all

others similarly-situated, (collectively as “FLSA Plaintiffs,” as this term is defined below), by and

through his attorneys, BORRELLI & ASSOCIATES, P.L.L.C., as and for his Complaint against

RUGO LLC d/b/a PORTOFINO RESTAURANT (“Portofino”) and MARIO RUGOVA,

individually, (collectively, where appropriate, as “Defendants”), alleges upon knowledge as to

himself and his own actions and upon information and belief as to all other matters as follows:

                                        NATURE OF CASE

       1.       This is a civil action for damages and equitable relief based upon violations that

Defendants committed of Plaintiff’s rights guaranteed to him by: (i) the overtime provisions of the

Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 207(a); (ii) the minimum wage provisions of the

FLSA, 29 U.S.C. § 206(a); (iii) the overtime provisions of the New York Labor Law (“NYLL”),

NYLL § 160, N.Y. Comp. Codes R. & Regs. (“NYCRR”) tit. 12, § 146-1.4; (iv) the minimum

wage provisions of the NYLL, NYLL § 652(1), 12 NYCRR § 146-1.2; (v) the NYLL’s

requirement that employers pay their employees an additional one hour’s pay at the minimum


                                                 1
         Case 1:21-cv-05511-GHW Document 1 Filed 06/23/21 Page 2 of 15




wage rate for those days when their employees’ spread of hours exceeds ten in a workday, NYLL

§ 652, 12 NYCRR § 146-1.6; (vi) the NYLL’s requirement that employers furnish employees with

a wage notice at hire containing specific categories of accurate information, NYLL § 195(1); (vii)

the NYLL’s requirement that employers furnish employees with a wage statement on each payday

containing specific categories of accurate information, NYLL § 195(3); and (viii) any other

claim(s) that can be inferred from the facts set forth herein.

       2.      Plaintiff worked for Defendants - - a New York limited liability company that

operates a Bronx-based restaurant and its owner and day-to-day overseer - - as a non-managerial

cook from November 14, 2017 to on or around February 28, 2019. As described below, throughout

his employment, Defendants willfully failed to pay Plaintiff the wages lawfully due to him under

the FLSA and the NYLL. Specifically, Defendants routinely required Plaintiff to work, and

Plaintiff did work, in excess of forty hours in a workweek, but paid him a flat weekly salary that

operates by law to cover only his forty hours of work in a week, and thus failed to pay Plaintiff at

any rate, let alone at the rate of one and one-half times his regular rate, for any hours that Plaintiff

worked in a week over forty. Moreover, Defendants paid Plaintiff below the minimum wage rate

that the FLSA and the NYLL require for all hours worked.

       3.      Defendants further violated the NYLL and the NYCRR by failing to: pay Plaintiff

an additional hour’s pay, at the minimum wage rate, for all days during which his spread of hours

worked exceeded ten; provide Plaintiff with any wage notice upon his hire, let alone an accurate

one; and provide Plaintiff with any wage statement on each payday, let alone an accurate statement.

       4.      Defendants paid and treated all of their non-managerial back of the house

employees in the same manner.




                                                   2
          Case 1:21-cv-05511-GHW Document 1 Filed 06/23/21 Page 3 of 15




        5.       Accordingly, Plaintiff brings this lawsuit against Defendants pursuant to the

collective action provisions of the FLSA, 29 U.S.C. § 216(b), on behalf of himself, individually,

and on behalf of all other persons similarly-situated during the applicable FLSA limitations period,

who suffered damages as a result of Defendants’ violations of the FLSA. Plaintiff brings his

claims under New York law on behalf of himself, individually, and on behalf of any FLSA

Plaintiff, as that term is defined below, who opts into this action.

                                  JURISDICTION AND VENUE

        6.       The jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1331, as this action

arises under 29 U.S.C. § 201 et seq. The supplemental jurisdiction of the Court is invoked pursuant

to 28 U.S.C. § 1367 over all claims arising under New York law.

        7.       Venue is appropriate in this Court pursuant to 28 U.S.C. § 1391(b)(2), as a

substantial part of the events or omissions giving rise to the claims for relief occurred within this

judicial district.

                                              PARTIES

        8.       At all relevant times herein, Plaintiff worked for Defendants in New York and was

an “employee” entitled to protection as defined by the FLSA, the NYLL, and the NYCRR.

        9.       At all relevant times herein, Defendant Portofino was and is a New York limited

liability company with its principal place of business located at 555 City Island Avenue, Bronx,

New York 10464.

        10.      At all relevant times herein, Defendant Rugova was and is the owner and day-to-

day overseer of Portofino, who in that role was and is ultimately responsible for all matters with

respect to the hiring and firing of employees, as well as determining employees’ hours, rates, and




                                                   3
             Case 1:21-cv-05511-GHW Document 1 Filed 06/23/21 Page 4 of 15




methods of pay, and for maintaining employment records, including those matters with respect to

Plaintiff.

        11.      At all relevant times herein, both Defendants were and are “employers” within the

meaning of the FLSA and the NYLL. Additionally, at all times relevant to the FLSA, Defendant

Portofino’s qualifying annual business exceeded and exceeds $500,000, and Portofino was and has

been engaged in interstate commerce within the meaning of the FLSA, as it has employed and

employs two or more employees, operates a business that sells food and alcohol obtained from

outside of New York, and accepts payment in cash that naturally moves across state lines, as well

as credit cards as a form of payment based on cardholder agreements with out-of-state companies,

the combination of which subjects Defendants to the FLSA’s overtime requirements as an

enterprise.

                           COLLECTIVE ACTION ALLEGATIONS

        12.      Plaintiff seeks to bring this suit to recover from Defendants unpaid overtime and/or

minimum wage compensation, and liquidated damages, pursuant to the applicable provisions of

the FLSA, 29 U.S.C. § 216(b), individually, on his own behalf, as well as on behalf of those in the

following collective:

                 Current and former non-managerial back of the house employees,
                 who during the applicable FLSA limitations period, performed any
                 work for Defendants, and who consent to file a claim to recover
                 overtime compensation and/or minimum wages and liquidated
                 damages that is legally due to them (“FLSA Plaintiffs”).

        13.      Defendants treated Plaintiff and all FLSA Plaintiffs similarly in that Plaintiff and

all FLSA Plaintiffs: (1) performed similar tasks, as described in the “Background Facts” section

below; (2) were subject to the same laws and regulations; (3) were paid in the same or similar

manner; (4) were required to work in excess of forty hours in a workweek; (5) were not paid the


                                                  4
         Case 1:21-cv-05511-GHW Document 1 Filed 06/23/21 Page 5 of 15




required rate of one and one-half times their respective regular rates of pay for all hours worked

per workweek in excess of forty, and/or (6) were not paid at least at the statutorily-required

minimum rate of pay for all hours worked.

       14.      At all relevant times, Defendants are and have been aware of the requirements to

pay Plaintiff and all FLSA Plaintiffs at an amount equal to the rate of one and one-half times their

respective regular rates of pay for all hours worked each workweek above forty, and at least at the

statutorily-required minimum rate of pay for all hours worked, yet they purposefully and willfully

chose and choose not to do so. Specifically, Plaintiff repeatedly addressed his concerns regarding

Defendants’ failure to pay him minimum wage and overtime with Rugova, yet Defendants

continued to violate the FLSA by requiring him to work over forty hours in a week without paying

him overtime.

       15.      Thus, Plaintiff and all FLSA Plaintiffs are victims of Defendants’ pervasive

practice of willfully refusing to pay their employees overtime compensation for all hours worked

per workweek above forty, and/or at least at the statutorily-required minimum rate of pay for all

hours worked, in violation of the FLSA.

                                     BACKGROUND FACTS

       16.      Defendant Portofino is a limited liability company that operates an Italian restaurant

located at 555 City Island Avenue, Bronx, New York 10464.

       17.      Defendant Rugova owns and manages Defendant Portofino on a daily basis, and in

that role is responsible for all matters with respect to hiring, firing, and disciplining employees, as

well as determining all employees’ rates and methods of pay and hours worked and for distributing

work duties. Indeed, Rugova personally hired Plaintiff, determined the schedule and hours that

Plaintiff worked, and set and paid Plaintiff his wages on behalf of Defendants.



                                                  5
         Case 1:21-cv-05511-GHW Document 1 Filed 06/23/21 Page 6 of 15




       18.     Plaintiff worked for Defendants as a non-managerial cook from November 14, 2017

to on or around February 28, 2019. As his title suggests, Plaintiff worked in the kitchen, and his

duties involved preparing the food as well as cleaning the kitchen.

       19.     Throughout his employment, Defendants required Plaintiff to work, and Plaintiff

did generally work, six days per week, Tuesday to Friday from 11:00 a.m. to 11:00 p.m. or 11:30

p.m., and Saturday and Sunday from 11:00 a.m. to 12:00 a.m., with Monday off, and without any

scheduled or uninterrupted break during his shifts. Thus, throughout his employment, Defendants

required Plaintiff to work, and Plaintiff did routinely work, either seventy-four or seventy-six hours

in a week.

       20.     For his work, Defendants paid a fixed weekly salary, regardless of how many hours

that he worked in a week, as follows: from the beginning of his employment until in or around the

end of May 2018, $450.00; from in or around June 2018 until in or around the beginning of

September 2018, $500.00; and from in or around mid-September 2018 until the end of his

employment, $450.00. Plaintiff’s salary operated by law to cover only the first forty hours that he

worked in a week. Defendants, therefore, did not pay Plaintiff any wages for any hours that he

worked in a week over forty, and for minimum wage purposes, paid Plaintiff less than the

minimum wage rate that either the FLSA or the NYLL required for all hours worked.

       21.     By way of example only, for the week of January 6 through January 12, 2019,

Defendants required Plaintiff to work, and Plaintiff did work, the following schedule, without any

scheduled or uninterrupted breaks during any shift:

               Sunday, January 6, 2019: 11:00 a.m. to 12:00 a.m.

               Monday, January 7, 2019: off;

               Tuesday, January 8, 2019: 11:00 a.m. to 11:00 p.m.;



                                                  6
          Case 1:21-cv-05511-GHW Document 1 Filed 06/23/21 Page 7 of 15




               Wednesday, January 9, 2019: 11:00 a.m. to 11:00 p.m.;

               Thursday, January 10, 2019: 11:00 a.m. to 11:00 p.m.;

               Friday, January 11, 2019: 11:00 a.m. to 11:00 p.m.; and

               Saturday, January 12, 2019: 11:00 a.m. to 12:00 a.m.

Accordingly, Plaintiff worked a total of seventy-four hours during this week. In exchange for his

work, Defendants paid Plaintiff a flat weekly rate of $450.00, which covered only the first forty

hours that Plaintiff worked. Defendants failed to pay Plaintiff at any rate for any of the thirty-four

hours that he worked this week over forty. Moreover, for minimum wage purposes, Defendants

paid Plaintiff less than the minimum rate that either the FLSA or the NYLL required for all hours

worked.

       22.     Further, throughout Plaintiff’s employment, Defendants required Plaintiff to work

shifts that exceeded ten hours from start to finish, including six days during the week as described

in the paragraph above, yet for those days failed to pay him an additional hour’s pay at the

applicable minimum wage rate.

       23.     Defendants also failed to provide Plaintiff with any wage notice at the time of his

hire, let alone one that accurately contained, inter alia, Plaintiff’s regular and overtime rates of

pay as designated by the employer.

       24.     Defendants paid Plaintiff in cash on a weekly basis.

       25.     On each occasion when Defendants paid Plaintiff, they failed to provide Plaintiff

with any wage statement, let alone one that accurately listed, inter alia, his total hours worked that

week, his regular and overtime rates of pay for every hour that he worked, and his spread-of-hours

wages owed.




                                                  7
           Case 1:21-cv-05511-GHW Document 1 Filed 06/23/21 Page 8 of 15




          26.   Defendants treated Plaintiff and FLSA Plaintiffs in the same manner described

herein.

          27.   Defendants acted in the manner described herein so as to maximize their profits

while minimizing their labor costs and overhead.

          28.   Each hour that Plaintiff and FLSA Plaintiffs worked was for Defendants’ benefit.

                  FIRST CLAIM FOR RELIEF AGAINST DEFENDANTS
                            Unpaid Overtime Under the FLSA

          29.   Plaintiff and FLSA Plaintiffs repeat, reiterate, and re-allege each and every

allegation set forth above with the same force and effect as if more fully set forth herein.

          30.   29 U.S.C. § 207(a) requires employers to compensate their employees at a rate not

less than one and one-half times their regular rates of pay for all hours worked exceeding forty in

a workweek.

          31.   As described above, Defendants are employers within the meaning of the FLSA,

while Plaintiff and FLSA Plaintiffs are employees within the meaning of the FLSA.

          32.   As also described above, Plaintiff and FLSA Plaintiffs worked in excess of forty

hours in a workweek, yet Defendants failed to compensate them in accordance with the FLSA’s

overtime provisions.

          33.   Defendants willfully violated the FLSA.

          34.   Plaintiff and FLSA Plaintiffs are entitled to overtime pay for all hours worked per

week in excess of forty at the rate of one and one-half times their respective regular rates of pay.

          35.   Plaintiff and FLSA Plaintiffs are also entitled to liquidated damages and attorneys’

fees for Defendants’ violations of the FLSA’s overtime provisions.




                                                  8
         Case 1:21-cv-05511-GHW Document 1 Filed 06/23/21 Page 9 of 15




                 SECOND CLAIM FOR RELIEF AGAINST DEFENDANTS
                        Unpaid Minimum Wages Under the FLSA

       36.      Plaintiff and FLSA Plaintiffs repeat, reiterate, and re-allege each and every

allegation set forth above with the same force and effect as if more fully set forth herein.

       37.      29 U.S.C. § 206(a) prescribes a minimum wage that employers must pay to their

employees for each hour worked.

       38.      As described above, Defendants are employers within the meaning of the FLSA,

while Plaintiff and FLSA Plaintiffs are employees within the meaning of the FLSA.

       39.      As also described above, Defendants failed to compensate Plaintiff and FLSA

Plaintiffs at minimum hourly rate that the FLSA requires for all hours worked.

       40.      Defendants willfully violated the FLSA.

       41.      At the least, Plaintiff and FLSA Plaintiffs are entitled to the minimum rate of pay

that the FLSA requires for all hours worked.

       42.      Plaintiff and FLSA Plaintiffs are also entitled to liquidated damages and attorneys’

fees for Defendants’ violations of the FLSA’s minimum wage provisions.

                  THIRD CLAIM FOR RELIEF AGAINST DEFENDANTS
                      Unpaid Overtime Under the NYLL and the NYCRR

       43.      Plaintiff and any FLSA Plaintiff who opts into this action, repeat, reiterate, and re-

allege each and every allegation set forth above with the same force and effect as if more fully set

forth herein.

       44.      NYLL § 160 and 12 NYCRR § 146-1.4 require employers to compensate their

employees at a rate not less than one and one-half times their regular rates of pay for all hours

worked exceeding forty in a workweek.


                                                  9
        Case 1:21-cv-05511-GHW Document 1 Filed 06/23/21 Page 10 of 15




       45.      As described above, Defendants are employers within the meaning of the NYLL

and the NYCRR, while Plaintiff and any FLSA Plaintiff who opts into this action, are employees

within the meaning of the NYLL and the NYCRR.

       46.      As also described above, Plaintiff and any FLSA Plaintiff who opts into this action,

worked in excess of forty hours in a workweek, yet Defendants failed to compensate them in

accordance with the NYLL’s and the NYCRR’s overtime provisions.

       47.      Plaintiff and any FLSA Plaintiff who opts into this action, are entitled to overtime

pay for all hours worked per week in excess of forty at the rate of one and one-half times their

respective regular rates of pay.

       48.      Plaintiff and any FLSA Plaintiff who opts into this action, are also entitled to

liquidated damages, interest, and attorneys’ fees for Defendants’ violations of the NYLL’s and

NYCRR’s overtime provisions.

                 FOURTH CLAIM FOR RELIEF AGAINST DEFENDANTS
                   Unpaid Minimum Wages Under the NYLL and the NYCRR

       49.      Plaintiff and any FLSA Plaintiff who opts into this action, repeat, reiterate, and re-

allege each and every allegation set forth above with the same force and effect as if more fully set

forth herein.

       50.      NYLL § 652 and 12 NYCRR § 146-1.2 prescribe a minimum wage that employers

must pay to their employees for each hour worked.

       51.      As described above, Defendants are employers within the meaning of the NYLL

and the NYCRR, while Plaintiff and any FLSA Plaintiff who opts into this action, are employees

within the meaning of the NYLL and the NYCRR.




                                                 10
        Case 1:21-cv-05511-GHW Document 1 Filed 06/23/21 Page 11 of 15




       52.      As also described above, Defendants failed to compensate Plaintiff and any FLSA

Plaintiff who opts into this action, at the minimum hourly rate that the NYLL and the NYCRR

require for all hours worked.

       53.      At the least, Plaintiff and any FLSA Plaintiff who opts into this action, are entitled

to the minimum rate of pay that the NYLL and the NYCRR require for all hours worked.

       54.      Plaintiff and any FLSA Plaintiff who opts into this action, are also entitled to

liquidated damages, interest, and attorneys’ fees for Defendants’ violations of the NYLL’s and the

NYCRR’s minimum wage provisions.

                  FIFTH CLAIM FOR RELIEF AGAINST DEFENDANTS
             Violation of the NYLL’s and the NYCRR’s Spread of Hours Requirements

       55.      Plaintiff and any FLSA Plaintiff who opts into this action, repeat, reiterate, and re-

allege each and every allegation set forth above with the same force and effect as if more fully set

forth herein.

       56.      NYLL § 652 and 12 NYCRR § 146-1.6 provide that employees shall receive one

hour’s pay at the minimum hourly wage rate for any day worked in which their spread of hours

exceeds ten.

       57.      As described above, Defendants are employers within the meaning of the NYLL

and the NYCRR, while Plaintiff and any FLSA Plaintiff who opts into this action, are employees

within the meaning of the NYLL and the NYCRR.

       58.      As also described above, Plaintiff and any FLSA Plaintiff who opts into this action,

worked days where their spread of hours exceeded ten, yet Defendants failed to compensate them

in accordance with the NYLL’s and the NYCRR’s spread-of-hours provisions.




                                                 11
        Case 1:21-cv-05511-GHW Document 1 Filed 06/23/21 Page 12 of 15




       59.      Plaintiff and any FLSA Plaintiff who opts into this action, are entitled to spread-of-

hours pay, in the amount of one hour’s pay at the minimum hourly wage rate, for any day that they

worked in which their spread of hours exceeded ten.

       60.      Plaintiff and any FLSA Plaintiff who opts into this action, are also entitled to

liquidated damages, interest, and attorneys’ fees for Defendants’ violations of the NYLL’s and the

NYCRR’s spread-of-hours provisions.

                  SIXTH CLAIM FOR RELIEF AGAINST DEFENDANTS
                Failure to Furnish Accurate Wage Notices in Violation of the NYLL

       61.      Plaintiff and any FLSA Plaintiff who opts into this action, repeat, reiterate, and re-

allege each and every allegation set forth above with the same force and effect as if more fully set

forth herein.

       62.      NYLL § 195(1) requires that employers provide employees with a wage notice at

the time of hire containing accurate, specifically enumerated criteria.

       63.      As described above, Defendants are employers within the meaning of the NYLL,

while Plaintiff and any FLSA Plaintiff who opts into this action, are employees within the meaning

of the NYLL.

       64.      As also described above, Defendants failed to furnish Plaintiff and any FLSA

Plaintiff who opts into this action, with any wage notice at the time of hire, let alone one that

accurately contained all of the criteria that the NYLL requires.

       65.      Prior to February 27, 2015, pursuant to NYLL § 198(1-b), Defendants are liable to

Plaintiff and any FLSA Plaintiff who opts into this action, in the amount of $50.00 for each

workweek after the violation initially occurred, up to a statutory cap of $2,500.00 per person.




                                                 12
        Case 1:21-cv-05511-GHW Document 1 Filed 06/23/21 Page 13 of 15




       66.       On or after February 27, 2015, pursuant to NYLL § 198(1-b), Defendants are liable

to Plaintiff and any FLSA Plaintiff who opts into this action, in the amount of $50.00 for each

workday after the violation initially occurred, up to a statutory cap of $5,000.00 per person.

                  SEVENTH CLAIM FOR RELIEF AGAINST DEFENDANTS
                Failure to Furnish Accurate Wage Statements in Violation of the NYLL

       67.       Plaintiff and any FLSA Plaintiff who opts into this action, repeat, reiterate, and re-

allege each and every allegation set forth above with the same force and effect as if more fully set

forth herein.

       68.       NYLL § 195(3) requires that employers furnish employees with a wage statement

that contains accurate, specifically enumerated criteria on each occasion when the employer pays

wages to the employee.

       69.       As described above, Defendants are employers within the meaning of the NYLL,

while Plaintiff and any FLSA Plaintiff who opts into this action, are employees within the meaning

of the NYLL.

       70.       As also described above, Defendants, on each payday, failed to furnish Plaintiff and

any FLSA Plaintiff who opts into this action, with any wage statement, let alone one that accurately

contained all of the criteria that the NYLL requires.

       71.       Prior to February 27, 2015, pursuant to NYLL § 198(1-d), Defendants are liable to

Plaintiff and any FLSA Plaintiff who opts into this action, in the amount of $100.00 for each

workweek that the violation occurred, up to a statutory cap of $2,500.00 per person.

       72.       On or after February 27, 2015, pursuant to NYLL § 198(1-d), Defendants are liable

to Plaintiff and any FLSA Plaintiff who opts into this action, in the amount of $250.00 for each

workday that the violation occurred, up to a statutory cap of $5,000.00 per person.



                                                  13
           Case 1:21-cv-05511-GHW Document 1 Filed 06/23/21 Page 14 of 15




                                   DEMAND FOR A JURY TRIAL

          73.      Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff and FLSA Plaintiffs

demand a trial by jury on all claims in this action.

                                         PRAYER FOR RELIEF

          WHEREFORE, Plaintiff and FLSA Plaintiffs demand judgment against Defendants as

follows:

                a. A judgment declaring that the practices complained of herein are unlawful and in

willful violation of the aforementioned United States and New York State laws;

                b. Preliminary and permanent injunctions against Defendants and their officers,

owners, agents, successors, employees, representatives, and any and all persons acting in concert

with them, from engaging in each of the unlawful practices, policies, customs, and usages set forth

herein;

                c. An order restraining Defendants from any retaliation against Plaintiff and/or FLSA

Plaintiffs for participation in any form in this litigation;

                d. Designation of this action as an FLSA collective action on behalf of Plaintiff and

FLSA Plaintiffs and prompt issuance of notice pursuant to 29 U.S.C. § 216(b) to the FLSA

Plaintiffs, apprising them of the pendency of this action, permitting them to assert timely FLSA

claims in this action by filing individual Consents to Sue pursuant to 29 U.S.C. § 216(b), and

tolling of the statute of limitations;

                e. Awarding all damages that Plaintiff and FLSA Plaintiffs have sustained as a result

of Defendants’ conduct, including all unpaid wages and any short fall between wages paid and

those due under the law that Plaintiff and FLSA Plaintiffs would have received but for Defendants’

unlawful payment practices;



                                                   14
        Case 1:21-cv-05511-GHW Document 1 Filed 06/23/21 Page 15 of 15




            f. Granting liquidated damages and any other statutory penalties as recoverable under

the FLSA and the NYLL;

            g. Awarding Plaintiff and FLSA Plaintiffs their reasonable attorneys’ fees, as well as

their costs and disbursements incurred in connection with this action, including expert witness fees

and any other costs, and an award of a service payment to Plaintiff;

            h. Designation of Plaintiff and his counsel as collective action representatives under

the FLSA;

            i. Pre-judgment and post-judgment interest, as provided by law; and

            j. Granting Plaintiff and FLSA Plaintiffs other and further relief as the Court finds

necessary and proper.


Dated: Garden City, New York
       June 23, 2021

                                                     Respectfully submitted,

                                                     BORRELLI & ASSOCIATES, P.L.L.C.
                                                     Attorneys for Plaintiff
                                                     910 Franklin Avenue, Suite 200
                                                     Garden City, New York 11530
                                                     Tel. (516) 248-5550
                                                     Fax. (516) 248-6027


                                              By:    __________________________________
                                                     DANIELLE PETRETTA (DP 5566328)
                                                     ALEXANDER T. COLEMAN (AC 1717)
                                                     MICHAEL J. BORRELLI (MB 8533)




                                                15
